This issue was submitted:
"Is the paper-writing propounded for probate, or any part thereof, and if so, what part, the last will and testament of Alonzo Cherry, deceased?" Answer: "Yes; as a whole."
The caveators appealed.
We have examined the record and the four assignments of error, and are unable to find any error which necessitates another trial.
The case was made to turn upon the due execution of the will and the mental capacity of the testator. In his ruling his Honor followed the well settled decisions of this Court.
No error.